Citation Nr: 1216449	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1975 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran is service connected for major depression.  Although depression and PTSD are rated under the same criteria, service connection can be granted for each disability independently. 


FINDING OF FACT

The Veteran has been diagnosed with PTSD due to his experience of fear of hostile military or terrorist activity during his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Analysis
 
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1)  & (2). 

The regulations related to claims for PTSD were recently amended.   

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Notice, 75 Fed. Reg. 39843  (July 13, 2010) to be codified at 3.304(f)(3) (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).




The Veteran reported experiencing several stressors while stationed in Honduras.  

The Veteran's personnel records indicate that he was assigned as the Noncommissioned Officer In Charge (NCOIC) to Joint Task Force Bravo in Honduras in 1988 as part of Exercise Golden Pheasant.  Golden Pheasant was an emergency deployment of U.S. troops to Honduras in 1988 in response to threatening actions by Nicaragua. 
   
In one incident, shortly after the Veteran chose not to go on an overnight trip, where the group was ambushed and all personnel sent back to the United States, he led a group of six Air Force personnel into the local town to buy meat and vegetables from the market.  Due to the environment the group brought weapons and stationed some as guards while the others, including the Veteran, did the shopping.  A guard came to get the Veteran, stating that there was a problem and, when they went outside, the street was empty with a truck and a van blocking either end of the road.  The Veteran ordered everyone into the vehicles and they floored it to get around the blocked exits.  The Veteran reported that he thought he was going to die then and did not leave the base again until he returned to the United States. 

In a second incident, after being told to get to the airport quickly as El Salvador was attempting to invade Honduras, the Veteran reported speeding down the road to Tegucigalpa airport where orphanages had sent children onto the road to raise money.  The children were on both sides of the road holding a rope, in order to stop the cars, but the military vehicle the Veteran was in did not stop and the children were dragged down the road.  The Veteran does not know if the children were killed but he thought at the time that they were being ambushed. 

In a third incident the Veteran was in a helicopter which plummeted from 3000 to 500 feet before recovering while over a lake and the Veteran thought he was going to die. 

After full development, the RO found that the Veteran's specific alleged stressors could not be verified or corroborated. 

In March 2011 a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported his in service stressors to the examiner.  After a thorough evaluation, the examiner diagnosed the Veteran with PTSD and determined it to be the result of stressors the Veteran experienced during his service in Honduras.  The examiner specifically stated that the Veteran's claimed stressors were related to his fear of hostile military or terrorist activity and that the stressors were adequate to support a diagnosis of PTSD.  

The Veteran has a current diagnosis of PTSD.  His claimed stressors are related to his fear of hostile military or terrorist activity.  The VA examiner confirms that the claimed stressors are adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to these claimed stressors.  The claimed stressors are consistent with the places, types, and circumstances of his service in Honduras.  As such, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors and service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


